Mr. Justice Goodwin delivered the opinion of the court. 3. Municipal Court of Chicago, § 4*—when judge of another court may sit in Municipal Court. A judgment of the Municipal Court of Chicago held not illegal because it was entered by one not a judge of that court, where the placita showed the presiding judge to have been a “judge of the County Court of Lake County, Illinois, holding a branch of the Municipal Court of Chicago at the reguest of the judges of the said Municipal Court,” as such authority is expressly conferred by the Municipal Court Act, sec. 13 (J. & A. ¶ 3325). 4. Trial, § 45*—when prejudice and Mas not exhibited by trial judge. Record on appeal in an action for breach of contract, held not to sustain a contention that prejudice and bias were exhibited by the trial court.